DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9, 11-16, 18-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (US 2016/0019356 A1), hereinafter “Martin”. 

As per claim 1, Martin teaches a method comprising:
“generating a concept index model data structure that records medical concepts and corresponding number of instances of the medical concepts in the corpus of documents” at [0035]-[0037] and Figs 2-3, 11;

“responsive to receiving a search request from a user, identifying, by the medical concept search engine, at least one medical concept in the search request” at [0040], [0045];
(Martin teaches receiving a search query in block 405, matching the medical keyword/phrase with at least one medical concept in query block 415)
“identifying, by the medical concept search engine, one or more related medical concepts that are related to the at least one medical concept based on an ontology data structure” at [0040];
(Martin teaches if a medical concept match is found in query block 415, routine 400 identifies medical categories associated with the matching medical concept and requests designation of at 
“determining, by the medical concept search engine, a predicted impact of each medical concept in the at least one medial concept and the one or more related medical concepts on search results” at [0035]-[0037], [0050]-[0055] and Figs 2-3, 11-16.
(Martin teaches the user interface includes a plurality of bubbles associated with a plurality of concepts, wherein teaches each bubble includes a number of matching ICD-10 codes found in the search results (i.e., “predicted impact”). The size of each bubble is proportional to the number of matching ICD-10 codes, i.e., bigger number require larger bubble
“generating, by the medical concept search engine, a bubble graph user interface comprising a plurality of bubbles corresponding to the at least one medical concept and the one or more related medical concepts” at [0050]-[0055] and Figs. 11-16;
(Martin at Fig. 11 a user interface comprising a plurality of bubbles corresponds to the medical concepts and the related medical concepts)
“wherein a size of each bubble in the bubble graph user interface is proportional to an impact of the corresponding medical concept on the search results” at [0050]-[0055] and Figs. 11-16;
(Martin teaches the user interface includes a plurality of bubbles associated with a plurality of concepts, wherein teaches each bubble includes a number of matching ICD-10 codes found in  
“and wherein each bubble in the bubble graph user interface has a selection control that is selectable by the user to add the corresponding medical concept to the search request” at [0050]-[0055] and Figs. 11-16;
(Martin teaches the user can further narrow the search by selecting additional concepts to add to the query)
“presenting, by the medical concept search engine, the bubble graph user interface to the user” at [0050]-[0055] and Figs. 11-16;
(Martin teaches displaying the search interface to the user)

As per claim 2, Martin teaches the method of claim 1, wherein “generating the concept index model data structure comprises identifying each given medical concept from an ontology in the corpus of documents; determining a number of instances of the given medical concept in the corpus of documents; and recording the given medical concept in association with the number of instances of the given medical concept in the corpus of documents” at [0035]-[0037], [0050]-[0055] and Figs 2-3, 11;

As per claim 4, Martin teaches the method of claim 1, further comprising “responsive to the user selecting a selection control of a given medical concept, adding the given medical concept to the search request” at [0050]-[0055] and Figs. 11-16.

As per claim 5, Martin teaches the method of claim 1, wherein “the bubble graph user interface comprises a plurality of medical concept categories and wherein each medical concept category has a selection control that allows the user to filter medical concepts by medical concept category” at [0050]-[0055] and Figs 11-16.

As per claim 6, Martin teaches the method of claim 5, further comprising “responsive to the user selecting a selection control of a given medical concept category, filtering the bubble graph user interface to include bubbles corresponding to medical concepts of the given medical concept category” at [0050]-[0055] and Figs 11-16.

As per claim 7, Martin teaches the method of claim 1, further comprising “generating search results based on the search request and presenting the search results to the user” at [0050]-[0055] and Figs 11-16.

Claims 8-9, 11-16, 18-20 recite similar limitations as in claims 1-2, 4-7 and are therefore rejected by the same reasons.

As per claim 21, Martin teaches the method of claim 1, wherein “a larger bubble represents a concept that would result in more documents in the search results while a smaller bubble represents a concept that would result in fewer documents in the search results” at [0050]-[0055] and Figs. 11-16.

As per claim 22, Martin teaches the method of claim 2, wherein “a larger bubble represents a concept that would result in more instances of the medical concept in the search results while a smaller bubble represents a concept that would result in fewer instances of the medical concept in the search results” at [0050]-[0055] and Figs. 11-16.

As per claim 23, Martin teaches the method of claim 5, wherein “the plurality of medical concept categories comprises categories of the at least one medical concept and the one or more related medical concepts” at [0050]-[0055] and Figs. 11-16.


Response to Arguments
Applicant's arguments filed 2/18/2022 have been fully considered but they are not persuasive. The examiner respectfully traverses Applicant’s arguments.
Regarding claim 1, Applicant argued that “The Office Action states that Martin teaches wherein a size of each bubble in the bubble graph is proportional to an impact of the corresponding medical concept on the search results at FIGS. 11-16; paragraphs [0050]-[0056]. More specifically, the Office Action states that each bubble includes a number of matching ICD-10 codes found in the search results and that the size of each bubble is proportional to the number of matching ICD-10 codes. However, Martin makes no mention of the size of each bubble being proportional to the number of matching ICD-10 cades. FIGS. 11-16 show user interface elements that are all equal in size. Therefore, Martin does not teach a bubble graph user”. On the contrary, Martin clearly teaches at Fig. 11, partially reproduced below, a user interface including a plurality of 

    PNG
    media_image1.png
    194
    184
    media_image1.png
    Greyscale



	In light of the foregoing arguments, the 35 U.S.C 102 rejection is hereby sustained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
March 8, 2022